NUMBER
13-11-00008-CV
 
                                 COURT OF
APPEALS
 
                     THIRTEENTH DISTRICT OF
TEXAS
 
                         CORPUS CHRISTI -
EDINBURG

____________________________________________________________
 
EDWARD DOUGLAS, INDIVIDUALLY, AND 
BARRY JAMES MORGAN, INDIVIDUALLY, 
AND D/B/A CONCRETE STRUCTURES,                                 Appellants,
 
                                                             v.
 
WAYNE NEAL, INDIVIDUALLY, AND D/B/A 
MIRAGE CONSTRUCTION COMPANY,                                      Appellee.

____________________________________________________________
 
                           On appeal from the
267th District Court 
                                      of Calhoun
County, Texas.
____________________________________________________________
 
                               MEMORANDUM
OPINION
 
Before Justices Garza, Benavides,
and Vela
Memorandum Opinion
Per Curiam
 
Appellants, Edward Douglas,
Individually, and Barry James Morgan, Individually, and d/b/a Concrete
Structures, attempted to perfect an appeal from a judgment entered by the 267th
District Court of Calhoun County, Texas, in cause number 09-02-0679.  
The trial court entered a final judgment
in this cause on October 5, 2010.  A motion for new trial was filed on November
5, 2011, and notice of appeal was filed on January 4, 2011.  
On January 7, 2011, the Clerk of this
Court notified appellants that it appeared that the notice of appeal was late
because the motion for new trial was untimely.  Appellants were advised that,
if the defect was not corrected within ten days from the date of receipt of
this Court=s letter, the appeal would be
dismissed.  Appellants have not filed a response to the Court=s notice.  
Texas Rule of Appellate Procedure 26.1
provides that an appeal is perfected when notice of appeal is filed within
thirty days after the judgment is signed, unless a motion for new trial is
timely filed.  Tex. R. App. P.
26.1(a)(1).  Where a timely motion for new trial has been filed, notice of
appeal shall be filed within ninety days after the judgment is signed.  Id. 
Appellants’ deadline for filing the motion for new trial was November 4, 2010. 
The motion for new trial was untimely because it was filed on November 5,
2010.  Accordingly, appellants’ notice of appeal was due to have been filed on
or before November 4, 2010.  See Tex.
R. App. P. 26.1(a).  
The Court, having examined and fully
considered the documents on file, appellants’ failure to timely perfect their
appeal, and appellants’ failure to respond to this Court=s notice, is of the opinion that the appeal should be
dismissed for want of jurisdiction. Accordingly, the appeal is hereby DISMISSED
FOR WANT OF JURISDICTION.  See Tex.
R. App. P. 42.3(a)(c).
 
                                                                                                            PER
CURIAM
Delivered
and filed the
7th day of March, 2011.